PUDLOWSKI, Judge.
Appellant Richard Beatty brought an action for declaratory and injunctive relief arising from a revenue bond election held by respondent The Metropolitan St. Louis Sewer District (MSD) on August 7, 1984. After remand by the Missouri Supreme Court in Beatty v. The Metropolitan St. Louis Sewer District, 700 S.W.2d 831 (Mo. banc 1986), the case was tried in the Circuit Court of St. Louis County which found for MSD. On appeal, Beatty raises three issues: 1) that the court erred in finding the ordinance authorizing the election was not ultra vires; 2) that the court erred in failing to admit certain evidence offered by Beatty; and 3) that, even if the ordinance was not ultra vires, the court erred in holding that the imposition of fees by MSD upon its users to retire the bonds violated Article X, § 22 of the Missouri Constitution (The Hancock Amendment). We reverse.
In 1984, the MSD Board of Trustees adopted Ordinance 5630 calling for a special election on the proposition whether to issue revenue bonds in the amount of $60,-000,000. The voters of St. Louis City and St. Louis County approved the issuance of these bonds which were to fund construction of eight pollution control projects. On March 13, 1985, MSD adopted Ordinance No. 5919 which issued the bonds and authorized repayment of the bonds from the revenues of all sewer facilities in the district. Approximately ten to twenty per cent of those who pay sanitary sewer user charges to MSD will not be served by any one of the proposed facilities.
Beatty’s argument centers on § 3.020(15)(f) of the Plan of the Metropolitan St. Louis Sewer District (The Plan). It authorizes MSD “[t]o meet the cost of acquiring, constructing, improving or extending sewer or drainage facilities ... from the proceeds of revenue bonds, payable solely from the revenues to be derived from the operation of such sewerage facilities.” The trial court found this language plain and unambiguous, holding it as authorizing MSD “to issue revenue bonds payable from the revenues of the entire sewer and drainage system.” On review of a court tried case, we will not reverse judgment unless the court erroneously applies the law. Rule 73.01. A court is not at liberty to give a different effect to a statute when its meaning is clear and unambiguous. Missouri Division of Employment Security v. Labor & Industrial Relations Commissions of Missouri, 699 S.W.2d 788, 791 (Mo.App.1985). We agree with the trial court that the language is plain and unambiguous, but we find that the trial court has given The Plan an effect different from its clear and unambiguous meaning. “Such sewerage facilities” varies significantly from “the entire sewer and drainage system.”
*320As both parties admit, the crucial issue here is what is meant by the term “such sewerage facilities” found in § 3.020(15)(f). MSD would give it reading similar to the trial court term “system.” If the phrase merely stated “sewerage facilities,” we might accept MSD’s position, (although “facilities” and “system” are not precise synonyms). But the adjective “such,” unless it is construed to be a meaningless appendage, prohibits us from a broad interpretation. Black’s Law Dictionary defines “such”:
Of that kind, having particular quality or character specified. Identical with, being the same as what has been mentioned. Alike, similar, of the like kind. “Such” represents the object as already particularized in terms which are not mentioned, and is a descriptive and relative word, referring to the last antecedent.
Black’s Law Dictionary 1284 (5th ed. 1979). Clearly, the antecedent is the facility to be acquired, constructed, improved or extended.
MSD argues that the pollution control facilities are improvements and extensions of the entire district since they will enhance the quality or value of the existing sewer and drainage facilities of the district. Therefore, district wide revenue bonds are allowable despite the fact that many users will never be served by the facilities. We agree that certain construction falls into the category of improvements or extensions of the entire district which costs must be allocated among the users. A facility such as a laboratory, which improves and extends all of the district’s facilities would be overhead and properly allocable to all users. But MSD’s expansive definition would deprive § 3.020(15)(f) of meaning since every construction in some way improves or enhances the value of existing facilities. The facilities proposed here serve eight distinct areas, not the district as a whole and to impose fees on non users runs afoul of The Plan.
It must be remembered that this method of financing construction was not the only means possible. At the time the plan was drafted, RSMo 250.110 authorized sewer districts to improve or extend their systems via revenue bonds “payable from the revenues derived or to be derived from the operation of the entire sewerage system of the district.” V.A.M.S. § 250.110 (1983) (1951 Mo.Laws 638 § 10). That MSD chose language far more restrictive than that of the statute leads us to the conclusion that the Board of Freeholders which drafted the plan intended the reading urged by Beatty. MSD’s contention that there is a “lack of evidence that the drafters of the Plan considered or even knew the language of the statutes” is most unpersuasive. MSD contends that the Board of Freeholders could have employed more explicit language had they decided to limit the issues of revenue bonds to the method suggested by Beatty. Comparing the language of The Plan with the relevant Missouri statute leaves us firmly convinced that such a limitation was specifically intended and accomplished.
MSD cites to several cases which authorize the pledging of revenues from the entire system in support of revenue bonds. We find each of those citations not on point as each one interprets language containing the expressed grant of authority not allowed by The Plan to MSD.
At oral argument, MSD offered the opinion that in a democracy such as ours, those who vote against tax increases are still obligated to pay them. MSD finds additional comfort in the fact that in order to issue revenue bonds, 4A of the voters must approve. We recognize that “no” voters are required to pay the passed increases but the issue here is not that the “no” voters must pay the additional costs but rather what users are obligated to pay.
Because we find that the language of The Plan clearly precluded the issuance of MSD's bonds, we do not address the issue of legislative history (although we agree that such evidence only bolsters our conviction) nor will we address point two, the exclusion of certain exhibits by the trial court. Further, there is a stipulation by both parties that if the bonds are ultra vires, then point three, the issue of wheth*321er the rates were imposed in violation of The Hancock Amendment becomes moot.
In passing, we refer MSD to Article XI of The Plan which provides for amendments. Whether or not MSD’s more restrictive, but self imposed, way to finance construction is sound public administration we cannot say. It may be that The Plan is as adopted in 1954 is not responsive to the needs of today, but it is not for us to evade The Plan’s clear language by misreading it or by expanding the definitions of “improve” or “expand” to encompass nearly all construction. The goal of these bonds, clean water, is laudable public policy, but the method chosen to finance the bonds must be in keeping with MSD’s self imposed rules.
SNYDER, C.J., and CRANDALL, KAROHL and GARY M. GAERTNER, JJ., concur.
CARL R. GAERTNER, J., dissents with separate opinion.
STEPHAN and SIMON, JJ., join in dissent of CARL R. GAERTNER, J.
SATZ, J., concurs in dissent.